Citation Nr: 0425170	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-18 030	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for burn scars of the 
right and left biceps areas.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for residuals of right 
ear infections.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for lung disability 
other than bronchitis, to include as due to asbestos 
exposure.

6.  Entitlement to service connection for left elbow 
disability.

7.  Entitlement to service connection for residuals of right 
and left shoulder sprains.

8.  Entitlement to service connection for bilateral pes 
planus.

9.  Entitlement to service connection for right knee 
disability.

10.  Entitlement to a rating in excess of 10 percent for left 
ankle disability.

11.  Entitlement to an evaluation in excess of 10 percent for 
cervical spine disability for the period prior to February 
20, 2003, and to an evaluation in excess of 20 percent for 
the period from February 20, 2003.  

12.  Entitlement to an initial compensable rating for right 
ear hearing loss.

13.  Entitlement to an initial compensable rating for a left 
hip scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1977 to April 
1981, and from January 1983 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  In a 
January 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia 
granted service connection for cervical spine disability, 
assigning an initial 10 percent evaluation therefor; granted 
service connection for left ankle disability, assigning an 
initial 10 percent evaluation therefor; granted service 
connection for right ear hearing loss and for a left hip 
scar, assigning non-compensable evaluations for those 
conditions; and denied service connection for the following:  
burn scars of the right and left biceps areas; left elbow 
disability; right ear infections; chronic bronchitis; 
bilateral shoulder disability; left ear hearing loss; 
residuals of asbestos exposure; bilateral pes planus; right 
knee disability; hypertension; and bilateral plantar 
fasciitis.  The veteran in December 2000 expressed 
disagreement with the initial ratings assigned his cervical 
spine, left ankle, right ear hearing loss and left hip scar 
conditions, as well as with the denial of service connection 
for the other disorders described above.

In a November 2001 rating decision, and in light of the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), the RO re-
adjudicated the service connection issues addressed in the 
January 2000 rating decision.  Other than with respect to 
plantar fasciitis and hypertension, the RO continued to deny 
the claims for service connection.  The November 2001 rating 
decision granted service connection for hypertension and for 
plantar fasciitis.  The veteran was provided notice of the 
November 2001 rating decision on November 15, 2001.  In the 
notice, the RO informed the veteran that if he did not agree 
with the decision, he had one year from the date of the 
letter to appeal.  Three days later the RO issued the veteran 
a statement of the case which addressed the issues of service 
connection for burn scars of the right and left biceps areas, 
left elbow disability, right ear infections, bronchitis, 
bilateral shoulder disability, left ear hearing loss, 
residuals of asbestos exposure, bilateral pes planus, and 
right knee disability; as well as the issues of entitlement 
to higher initial evaluations for cervical spine disability, 
left ankle disability, right ear hearing loss and a left hip 
scar.  The statement of the case also addressed the issues of 
entitlement to higher initial evaluations for hypertension 
and bilateral plantar fasciitis.

Following the November 2001 statement of the case, no further 
communication was received from the veteran or his 
representative until October 2002, at which time the veteran 
submitted a VA Form 9 on which he marked the box indicating 
that he desired to appeal all of the issues listed in the 
statement of the case.  Jurisdiction over the case was 
thereafter transferred to the RO in Winston-Salem, North 
Carolina in November 2002.

As indicated above, the VA Form 9 submitted by the veteran in 
October 2002 was clearly submitted well after one year from 
the date of notice of the January 2000 rating decision, and 
after the 60 day period following the issuance of the 
November 2001 statement of the case.  However, given that the 
RO informed the veteran in the notice letter announcing the 
November 2001 rating decision that he had one year in which 
to appeal the determinations made in November 2001 (despite 
his having already filed a notice of disagreement with the 
January 2000 rating decision), the Board finds that the 
veteran appears to have been understandably confused by the 
issuance of a statement of the case informing him that he had 
60 days in which to perfect his appeal, and the issuance of a 
notice letter informing him that he had one year in which to 
appeal the determinations.  Since the confusion concerning 
the time limit for perfecting the veteran's appeal was 
generated by VA in this instance, the Board will accept the 
VA Form 9 as perfecting the veteran's appeal of the issues 
listed on the title page of this action.

With respect to the hypertension and plantar fasciitis 
issues, however, due process considerations compel the Board 
to refer those issues to the RO for a re-issuance of notice 
to him of the November 2001 rating decision.  The Board notes 
in this regard that while the November 2001 statement of the 
case addressed the issues of the proper initial ratings 
assignable for hypertension and plantar fasciitis, it did so 
in error, since the veteran did not submit a notice of 
disagreement in the three days between the November 2001 
rating decision and the issuance of the statement of the 
case.  See Grantham v. Brown, 114 F.3d 1156 (1997) (for 
purposes of initiating appellate review, a notice of 
disagreement applies only to the element of the claim 
currently being decided, such as service-connectedness, and 
necessarily cannot apply to "the logically down-stream 
element of compensation level" if the service connection 
claim is subsequently granted).  

In the Board's opinion, the above procedural error 
effectively misled the veteran concerning his appellate 
rights as to the initial ratings assigned the referenced 
disorders.  The Board will therefore refer the hypertension 
and plantar fasciitis issues to the RO for the re-issuance of 
notice of the November 2001 rating decision.  Such notice 
should advise the veteran of his appellate rights with 
respect to the November 2001 rating decision, including the 
proper period for initiating and perfecting an appeal based 
on the date of the new notice. 

The issues numbered 1 to 3 are addressed in the instant 
decision.  The remaining issues listed on the title pages of 
this action are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has scarring in the right and left biceps 
areas which originated in service.

2.  Audiometric testing since service has not demonstrated 
and the veteran has not disputed that the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater in the left ear; that the 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or that his speech recognition score 
in the left ear is less than 94 percent.

3.  The veteran has chronic right ear infections with 
identifiable residuals originating from service.


CONCLUSIONS OF LAW

1.  The veteran has scarring in his right and left biceps 
areas that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The claim for service connection for left ear hearing 
loss is legally insufficient.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.385 (2003); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

3.  The veteran has residuals of right ear infections that 
are the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000, codified in part 
at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R § 3.159, amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in January 2000 
denied entitlement to service connection for burn scars of 
the right and left biceps areas, for left ear hearing loss 
and for right ear infections.  The veteran was provided with 
notice of the January 2000 rating decision, and in November 
2001 the RO re-adjudicated the claims in light of the passage 
of the VCAA.  He was provided with a statement of the case in 
November 2001, and also was specifically advised by VA in May 
2001 of what evidence VA would obtain on his behalf and of 
what evidence he was responsible for submitting.  The May 
2001 correspondence also advised him of the information and 
evidence necessary to substantiate his claims, and suggested 
submitting any relevant evidence in his possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  In any event, and as will be discussed 
in further detail below, service connection is warranted for 
burn scars of the right and left biceps areas, as well as for 
right ear infections, and the evidence shows that the veteran 
does not have left ear hearing loss for VA purposes.  The 
veteran consequently has not been prejudiced by any failure 
by VA to provide the notice contemplated by 38 U.S.C.A. 
§ 5103(a).  See VAOPGCPREC 5-2004.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
any event, given the disposition of the veteran's claims as 
described below, and as VAOPGCPREC 5-2004 holds that under 38 
U.S.C. § 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim, the Board concludes that the veteran has not been 
prejudiced by any failure by VA to assist him in the instant 
appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service incurrence of organic diseases of 
the nervous system, such as sensorineural hearing loss, 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).   

I.  Burn scars

Service medical records show that the veteran presented in 
January 1989 complaining of a burn to his right arm caused by 
a welding spark; physical examination disclosed the presence 
of a second-degree burn to the extremity.  In January 1990 he 
presented complaining of a burn to his right arm while 
welding; physical examination was deferred because of an all-
hands muster, and the veteran did not return to sick call 
after the muster.  A routine physical examination in October 
1994 noted the presence of burn scars on both arms.  The 
report of his retirement examination does not mention any arm 
scars.

The veteran was afforded a VA fee basis examination in June 
1999, at which time he reported sustaining scars to his 
shoulders as the result of welding injuries in service.  The 
examiner clarified that the referenced scars actually were 
located in the area of the biceps, and noted that the one on 
the right arm measured three square centimeters, and that the 
one on the left arm measured 1 square centimeter.  The 
examiner diagnosed the veteran with burn scars of the 
bilateral biceps area.

Service medical records show that the veteran sustained a 
burn from a welding spark to his right arm in service, and 
show that he reported experiencing a similar incident with 
respect to his left arm a short time later.  An October 1994 
service examination disclosed the presence of burn scars to 
the arms.  Although the report of the veteran's retirement 
examination does not mention any burn scars, when seen for a 
VA fee basis examination within three months of his 
retirement, the veteran clearly evidenced burn scars in the 
same areas as reported in service.  Accordingly, service 
connection is warranted for burn scars of the right and left 
biceps areas.

II.  Left ear hearing loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

Audiometric testing in service demonstrated two occasions in 
which there was impairment of auditory acuity to the extent 
required to be recognized as a disability for VA purposes (In 
July 1994 and in October 1994, when pure tone thresholds in 
the 4000 hertz range were 40).  At his March 1999 retirement 
examination, the veteran exhibited pure tone thresholds in 
the left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
5
10
30


On file is the report of a June 1999 VA fee basis ear, nose 
and throat examination of the veteran.  Pure tone audiometry 
at that time revealed pure tone thresholds, in decibels, to 
be as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
5
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner diagnosed bilateral 
neurosensory hearing loss.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Although service medical records document 
two occasions in 1994 on which the veteran's decrease in 
auditory acuity met VA's standards for hearing impairment, 
audiograms for the remainder of his service, including at the 
time of his retirement, show findings which do not meet the 
standards specified in 38 C.F.R. § 3.385.  More importantly, 
the only post-service medical evidence of left ear hearing 
impairment, namely the June 1999 VA fee basis audiology 
examination, demonstrates, and the veteran has not disputed, 
that the veteran does not currently have left ear hearing 
loss disability for VA compensation purposes.  Consequently, 
the claim must be denied as legally insufficient.

III.  Residuals of right ear infections

Service medical records document numerous occasions 
throughout service, and particularly since 1987, of treatment 
for right ear infections diagnosed variously as otitis media 
and externa.  In 1993, his episodes were described as 
recurring and chronic.  Computed tomography studies in March 
1998 revealed findings compatible with chronic right 
mastoiditis without ossicular erosion.  In May 1998 his right 
tympanic membrane was described as sclerotic.  The records 
show that he underwent a Physical Evaluation Board, which 
determined that he had chronic right otitis media which had 
been quiescent for the past several years; scar tissue over 
the right mastoid was noted.  The veteran thereafter retired 
from service.

The veteran was afforded a VA fee basis examination in June 
1999, at which time he reported a history of chronic ear 
infections; he indicated that his last ear infection occurred 
in 1997.  Physical examination disclosed that his right 
tympanic membrane was opaque, with a small attic retraction 
pocket.  The examiner diagnosed past history of right otitis 
media.

On file are VA treatment records for February 2000 to March 
2001 which contain a September 2000 entry indicating that the 
veteran had chronic bilateral otitis externa.  A computed 
tomography study in October 2000 demonstrated findings 
consistent with right chronic mastoiditis.

Service medical records document treatment for recurrent 
episodes of right ear infections that were described by 
treating physicians as chronic.  Computed tomography studies 
in 1998 demonstrated residual chronic mastoiditis, and the 
October 1998 Physical Evaluation Board, while determining 
that no further episodes of right ear infection had occurred 
over the past several years, nevertheless identified residual 
scar tissue on the mastoid.  VA fee basis examination in June 
1999 revealed the continued presence of right ear 
abnormalities, and while the examiner diagnosed right ear 
infection by history only, VA treatment records within two 
years of the examination demonstrated recurrence of right ear 
infections, along with continued diagnostic evidence of 
mastoiditis.

Given the evidence showing treatment for chronic right ear 
infections in service with residual findings in the ear, as 
well as the post-service medical evidence of the continued 
recurrence of right ear infections and residuals thereof, the 
Board finds that service connection is warranted for the 
residuals of right ear infections.


ORDER

Entitlement to service connection for burn scars of the right 
and left biceps areas is granted.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for residuals of right ear 
infections is granted.


REMAND

On November 9, 2000, during the pendency of the instant 
appeal, the VCAA was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Review of the record discloses that, as to the claims for 
higher initial ratings on appeal, the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate the claims, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.  

The Board also notes that the RO, in a June 2003 supplemental 
statement of the case, provided the veteran with the amended 
regulations pertaining to the evaluation of intervertebral 
disc syndrome (in connection with his claim for higher 
initial ratings for cervical spine disability).  See 67 Fed. 
Reg. 54,345-49 (2002).  Shortly prior to certification of the 
case to the Board, the schedular criteria for rating 
disorders of the spine other than intervertebral disc 
syndrome were amended, effective September 26, 2003.  See 68 
Fed. Reg. 51,454-58 (2003).  The veteran has not been 
provided notice of the September 2003 amendments.  The Board 
notes in passing that on June 10, 2004, VA published a minor 
correction to the amended criteria, effective September 26, 
2003.  See 69 Fed. Reg. 32,499 (June 10, 2004).

Under the circumstances, and in light of the amended rating 
criteria referenced above, the Board is of the opinion that 
further VA examination of the veteran's cervical spine 
disorder is warranted

With respect to the claim for an initial compensable rating 
for right ear hearing loss, effective December 6, 2002, 
38 C.F.R. § 3.383 was amended with respect to rating hearing 
loss where service connection is in effect for only one ear.  
69 Fed. Reg. 48,148 (Aug. 9, 2004).  The RO has not had the 
opportunity to evaluate the veteran's claim in light of the 
amended regulation.

Turning to the evaluation of the veteran's service-connected 
left hip scar, effective August 30, 2002, VA revised the 
criteria for evaluating disorders of the skin, including 
scars.  See 67 Fed. Reg. 49,590-49,599 (2002).  While the 
veteran was apprised of the amended regulations in a June 
2003 rating decision, the record does not contain medical 
evidence sufficient to evaluate the left hip scar under the 
amended rating criteria.

With respect to the claim for service connection for 
bilateral pes planus, service medical records show that pes 
planus was noted in March 1992 and on routine examination in 
October 1994.  The remainder of the service records are 
silent for further reference to pes planus.  At the veteran's 
June 1999 examination, the examiner concluded that pes planus 
was not present.  However, VA treatment records on file 
include a July 2000 podiatry note indicating that the veteran 
had flexible pes planus.  Subsequent treatment notes also 
indicate the presence of pes planus.  Under the 
circumstances, the Board is of the opinion that further VA 
examination of the veteran addressing the etiology of his 
current pes planus would be helpful in the adjudication of 
his claim.

With respect to the left elbow disorder, service medical 
records show that in June 1990 the veteran reported left 
elbow pain without antecedent trauma.  Physical examination 
disclosed mild tenderness, and the veteran was diagnosed with 
rule out tennis elbow.  At his retirement examination the 
veteran reported a history of a painful elbow.  When examined 
by a VA fee basis examiner in June 1999, he reported left 
elbow pain, soreness and numbness experienced on a weekly 
basis.  Physical examination showed that his left elbow 
motion was limited to an extent by pain, but X-ray studies of 
the elbow were normal.  The examiner diagnosed left elbow 
sprain.

At a February 2003 VA examination, the veteran complained of 
left elbow pain the examiner noted was due to radicular pain 
emanating from the cervical spine.  No limitation of motion 
or pain intrinsic to the elbow was evident on examination.  
The examiner diagnosed history of radicular pain from the 
cervical spine to the left elbow.  VA treatment records show 
that electromyograph (EMG) and nerve conduction studies 
conducted in May 2000 showed median nerve symptoms, and that 
X-ray studies of the elbows were essentially negative for any 
abnormalities.

As indicated above, it is unclear whether the veteran has a 
left elbow disorder, and the evidence suggests that his left 
elbow complaints may instead represent radicular pain 
emanating from the veteran's service-connected cervical spine 
disorder (the appropriate initial evaluation of which is 
currently on appeal).  The Board notes in passing that the 
veteran has recently contended that he in fact has no left 
elbow disorder per se, but rather is experiencing 
neurological impairment from his cervical spine disorder.  
The Board also notes that while the June 1999 examiner 
diagnosed left elbow sprain, he did not address the etiology 
of that disorder.  Under the circumstances, the Board is of 
the opinion that further VA examination of the veteran's 
claimed left elbow disorder would be helpful in the 
adjudication of the instant claim.

Turning to the issue of entitlement to service connection for 
bilateral shoulder sprains, service medical records show that 
the veteran in October 1987 reported left shoulder pain; he 
was diagnosed with rule out mechanical injury and rule out 
sprained muscle.  In December 1995 he was treated for a 
laceration to his right shoulder after a fall.  In March 1996 
he reported a three-week history of left shoulder complaints; 
he was diagnosed with left shoulder muscle strain.  A May 
1996 entry indicates that physical examination disclosed the 
presence of crepitus affecting both shoulders.  In June 1996 
he reported a three-month history of left shoulder pain which 
was attributed to cervical radiculopathy.  X-ray studies of 
the left shoulder purportedly showed mild acromioclavicular 
degenerative joint disease.  At his retirement examination, 
the veteran reported a painful shoulder.  

At his June 1999 VA fee basis examination, the veteran 
reported experiencing bilateral shoulder problems beginning 
in 1995.  Physical examination disclosed the presence of pain 
in both shoulders which inhibited his range of shoulder 
motion, and the examiner made a reference to the presence of 
mild left shoulder ankylosis.  X-ray studies of the shoulders 
were normal.  The examiner diagnosed bilateral shoulder 
sprains based on physical examination and "historical 
factors".  When examined by VA in February 2003, X-ray 
studies of the shoulders were again negative.  The veteran 
indicated that his right shoulder was arthritic but that the 
pain in his left shoulder was referred from his cervical 
spine disability.  Following physical examination of the 
veteran the examiner diagnosed right shoulder bursitis; 
arthritic changes of the left shoulder; and history of 
radicular pain from cervical spine into left shoulder.

As with the left elbow disorder, the examiners who have 
evaluated the veteran have not addressed the etiology of any 
right or left shoulder disorder, and there is additionally 
the possibility that the veteran's shoulder symptoms are 
instead secondary to neurological impairment from the 
veteran's service-connected cervical spine disorder.  The 
Board will therefore remand the issue of entitlement to 
service connection for bilateral shoulder disability for the 
purpose of further examination to clarify the presence and 
etiology of any such disability.

With respect to the claim for service connection for right 
knee disability, service medical records show that when 
examined by an orthopedist in November 1982 in connection 
with his application to re-enlist, the veteran reported a 
history of right knee surgery in the 1970s (at St. Francis 
Hospital, and prior to his first period of service) which 
resulted in the removal of cartilage.  Physical examination 
disclosed the presence of mild synovial thickening and 
moderate instability.  At his June 1999 VA fee basis 
examination, the veteran reported experiencing right knee 
problems beginning in January 1995 and indicated that a right 
knee disorder was diagnosed in February 1997.  He explained 
that cartilage was removed from his right knee in 1975, and 
he reported that the knee still tended to dislocate 
occasionally and cause pain for days.  He also reported 
experiencing other right knee symptoms.  Physical examination 
showed that the veteran's gait was abnormal and favored the 
right knee.  Range of motion testing revealed the absence of 
any pain, but with the possible presence of mild ankylosis.  
X-ray studies of the right knee were normal.  The examiner 
diagnosed the veteran as status post surgery to right knee 
with right knee sprain.

The veteran does not dispute that his right knee disorder 
pre-existed service.  Notably, however, the June 1999 
examiner did not provide an opinion as to whether the 
disorder chronically worsened during, or as a result of, 
service.  Remand of the case is therefore warranted.

With respect to the claim for service connection for chronic 
bronchitis and for lung disability other than bronchitis, 
service medical records show that the veteran had a history 
of smoking tobacco since even before service.  The clinical 
records document treatment on a number of occasions since 
1991 for bronchitis and also document that his duties 
involved exposure to asbestos.  At the veteran's June 1999 VA 
fee basis examination, the examiner would not provide a 
diagnosis of bronchitis in light of normal pulmonary function 
tests and chest X-ray studies, as well as an essentially 
normal physical examination.  

On file is the report of a February 2003 VA examination, at 
which time pulmonary function testing revealed the presence 
of mild obstructive lung defect.  The veteran reported a 
history of smoking one pack per day since age 13, and he 
complained of problems with bronchitis and shortness of 
breath.  The veteran was diagnosed with chronic bronchitis, 
and with chronic obstructive pulmonary disease (COPD) which 
the examiner concluded was probably secondary to smoking.

Given that the February 2003 examiner failed to address the 
etiology of the chronic bronchitis diagnosed on examination, 
as well of the other lung abnormalities apparently present in 
the veteran, the Board is of the opinion that further 
examination of the veteran is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate his claims on 
appeal for higher initial ratings.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, to specifically include 
St. Francis Hospital, who may possess 
additional records pertinent to the 
claims remaining on appeal.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from St. Francis 
Hospital, which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should then arrange for VA 
orthopedic and neurologic examinations of 
the veteran by physicians with 
appropriate expertise to determine the 
nature, extent and severity of the 
veteran's service-connected cervical 
spine disability; the nature, extent and 
severity of the veteran's service-
connected left ankle disability; the 
nature, extent and etiology of any pes 
planus; the nature, extent and etiology 
of any left elbow disorder; the nature, 
extent and etiology of any right and/or 
left shoulder disability; and the nature, 
extent and etiology of the veteran's 
right knee disorder.  All indicated 
studies, including X-rays, 
electromyography and range of motion 
studies in degrees, should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiners should 
be requested to assess the extent of any 
pain.  The physicians should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state.

The neurological examiner should indicate 
whether the veteran has degenerative disc 
disease affecting his cervical spine.  
With respect to any degenerative disc 
disease found, the examiner should 
specifically indicate whether the veteran 
has experienced incapacitating episodes 
(i.e. periods of acute signs and symptoms 
due to intervertebral disc syndrome 
(IVDS) that require bed rest prescribed 
by a physician and treatment by a 
physician) of IVDS over the past 12 
months, and if so, identify the total 
duration of those episodes over the past 
12 months.  The neurological examiner 
should also identify the signs and 
symptoms resulting from IVDS that are 
present constantly, or nearly so.  The 
examiner should also set forth findings 
relative to neurologic impairment evident 
from the veteran's IVDS.  Any abnormal 
upper, middle or lower radicular group or 
other nerve findings due to IVDS should 
be described in detail and the degree of 
paralysis, neuritis or neuralgia should 
be set forth (i.e. mild, moderate, 
severe, complete).

The orthopedic examiner should be request 
to provide opinions with respect to each 
of the following:

A.  Does the veteran have pes 
planus?  If so, is it at least as 
likely as not that the pes planus is 
etiologically related to service?

B.  Does the veteran have a left 
elbow disorder?  If so, is it at 
least as likely as not that any such 
disability is etiologically related 
to service?

C.  Does the veteran have a right 
and/or left shoulder disorder?  If 
so, is it at least as likely as not 
that the right and/or left shoulder 
disorder is etiologically related to 
service?

D.  With respect to the veteran's 
right knee disorder, is it at least 
as likely as not that such 
disability increased in severity 
during service?  If so, was any in-
service increase clearly and 
unmistakably due to natural 
progress?

The rationale for all opinions expressed 
should be explained.  The  claims file 
must be made available to and reviewed by 
the examiners.  The examination reports 
are to reflect that such a review of the 
claims file was made.  

5.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of his chronic bronchitis; and the 
nature, extent and etiology of any lung 
disability other than bronchitis.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's bronchitis is etiologically 
related to his periods of service.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that any lung disability other than 
bronchitis is etiologically related to 
the veteran's periods of service, 
including to his documented asbestos 
exposure.  With respect to any 
bronchitis, or lung disorder other than 
bronchitis, which the examiner concludes 
is related to service, the examiner 
should also indicate whether such 
disorder is due to the veteran's use of 
tobacco in service.  The rationale for 
all opinions expressed should be 
provided.  The veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.  The examination report is to 
reflect whether such a review of the 
claims file was made.

6.  The RO should arrange for the veteran 
to undergo a VA surgical examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected left hip scar.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should respond to each of 
the following questions with respect to 
the left hip scar:

(A)  Is the scar superficial 
(i.e. not associated with 
underlying soft tissue damage) 
or deep (i.e. associated with 
underlying soft tissue damage)? 
		
(B)  Does the scar cause 
limited motion? (C)  What is 
the area, in square inches or 
square centimeters, covered by 
the scar? (D)  Is the scar 
unstable (i.e. productive of 
frequent loss of covering of 
skin over the scar)? 		
			
(E)  Is the scar painful on 
examination? (F)  Is the scar 
otherwise productive of 
limitation of function of the 
affected part?  If so, identify 
the limitation of function 
caused by the scar. 

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the RO 
should re-adjudicate the issues remaining 
on appeal.  In addressing the veteran's 
claims for increased ratings for cervical 
spine and left ankle disabilities, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4, 
including both old and new criteria for 
rating disorders of the spine, and 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amended criteria for rating disorders of the spine, and for 
rating unilateral hearing loss.  See 68 Fed. Reg. 51,454-58 
(2003); 69 Fed. Reg. 32,499 (June 10, 2004); 69 Fed. Reg. 
48,148 (Aug. 9, 2004).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



